DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the claimed subject matter of "a Cu-Ag alloy…being free of Mg" as now cited in claims 1 and 2.  Applicant states that from paragraph [0031] of the original specification, it can be understood that Mg cannot be present in the recited in any more than impurity amounts.  Therefore, amended claims 1 and 2 are supported by the specification.  Examiner would disagree.  As stated by the applicant, "Mg cannot be present…in any more than impurity amounts", meaning Mg being included in the alloy (i.e., as impurity).  Claims 1 and 2 call for "a Cu-Ag alloy…being free of Mg", meaning no Mg at all in the alloy.  Claim 3 is included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusakari et al. (WO 2012/035862).
 	Kusakari et al. discloses a conductive wire (11) comprising a Cu-Ag alloy composed of Ag at a concentration of not less than 0.5 mass% and not more than 1.00 mass%, being free of Mg and the balance being Cu and inevitable impurities; a conductivity of not less than 88% IACS; a tensile strength of not less than 800 MPa (Table 1, last col., #100); and having a wire diameter of 16 µm or more and 20 µm or less (re claims 1-2), wherein a cable comprises the conductive wire according to claim 1 (re claim 2).  It is noted that since the conductive wire of Kusakari et al. comprises material as claimed, there is a mesh structure in a cross-section thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al. (2018/0322979) in view of Kusakari et al.
 	Sekiya et al. discloses a conductive wire or a casting conductive wire comprising a Cu-Ag alloy composed of Ag (Table 1, Ex. 1 or 2) at a concentration
of not less than 0.5 mass% and not more than 1.0 mass%, being free of Mg and the balance being Cu and inevitable impurities; a conductivity of not less than 88% IACS; and a cable ([0002]) comprising said conductive wire according to claim 1. 
 	Sekiya et al. does not disclose the wire having a tensile strength of not less than 800 MPa and a wire diameter of 16 µm or more and 20 µm or less.
 	Kusakari et al. discloses a conductive wire comprising a Cu-Ag alloy, wherein the wire has a tensile strength of not less than 800 MPa and a wire diameter of 16 µm or more and 20 µm or less.
 	It would have been obvious to one skilled in the art to modify the conductive wire of Sekiya et al. such that the wire would have a tensile strength of not less than 800 MPa and a wire diameter of 16 µm or more and 20 µm or less since it is taught by Kusakari et al. that the diameter, the conductivity, and the tensile strength of the wire can be appropriately changed to meet the specific use of the resulting wire.  It is noted that since the modified conductive wire of Sekiya et al. comprises material as claimed, there is a mesh structure in a cross-section thereof.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that the claimed wire has a mesh structure because it is produced by the method disclosed in the specification, and that there is no disclosure or suggestion of a mesh type structure in Sekiya.  Examiner would disagree.  Figures 3 and 4 of Sekiya do show a mesh structure in cross-section of the wire.  Furthermore, the wire of Sekiya is produced by steps of melting/casting; diameter reduction; and heat treatment, same as those disclosed by the applicant.
				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841